DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of CD47 antibody VH and VL set forth in SEQ ID NO:31 and 32, respectively, as recited in claim 17, and SEQ ID NO:116 and 113, respectively, recited in claims 18 and 19, in the reply filed on 6/6/20 is acknowledged.
Applicant's election with traverse of Groups I and II in the reply filed on 6/6/20 is acknowledged.  The traversal is on the ground(s) that prior art reference US 2020/03845465 does not teach or suggest the limitations of claim 1 as it is newly amended.  This is not found persuasive because it is maintained that the reference taught the special technical features of the claim as it was presented at the time of restriction.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: the following are incorrect: in [0204] “hemaglutination”; in [0214] “agrregates”; and, in [0248], “was performed site mutations”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-9, 12, 13, 15-20 of copending Application No. 16/464,626 (‘626, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fusion protein comprising a monoclonal antibody which binds human CD47 fused at its C-terminus to a cytokine which is GM-CSF (‘626, claim 1), as well as functional properties thereof (‘626, claims 6-9 and 13), a linker between the antibody and cytokine (‘626, claim 12), wherein the fusion protein further comprises a small-molecule therapeutic or marker (‘626, claims 15, 16) or is in a pharmaceutical composition (‘626, claim 17). Claim 1 of ‘626 specifies that the anti-CD47 antibody has a VL of SEQ ID NO:31 and VH of SEQ ID NO:32, which are comprised by instant SEQ ID NO:116 and 113, respectively.  There is nothing in the claims to distinguish the GM-CSF of ‘626 from the “variant” GM-CSF of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 both claims depend from claim 1 are indefinite because claim 8 recites wherein the antibody or fragment thereof does not cause “a significant level of hemagglutination or depletion of red blood cells”, while claim 9 recites the antibody or fragment thereof does not cause “hemagglutination or depletion of red blood cells”, without mention of significance. First, there is nothing in the specification or claim to allow the skilled artisan to determine what constitutes a “significant level”.  Therefore, the metes and bounds of claim 8 cannot be determined.  Second, it is not clear what the different is between the claims.  Claim 9 does not require any particular level of hemagglutination or depletion of red blood cells to be unaffected by the antibody or fragment thereof.  It could be that it does not cause a “significant level” of effect, in which case the claims would be duplicative. 
Claim 18 is indefinite because it is unclear what “a variable heavy (VH) chain expression vector” is.  The specification does not define it and it is not an art-recognized term. Therefore, the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The only human GM-CSF variants disclosed are those with amino acid substitutions at position 21, 48 and 112.  More specifically, wherein Glu21 is Ser, Ala, Arg or Lys, wherein Asp48 is Lys, and wherein Asp112 is Lys (see Tables 5 and 6). These variants were made by site mutations (Examples 35 and 36). All 13H3-GM-CSF variants had attenuated potency compared to the wildtype in induction of STAT5 activation, TF-1 proliferation, and IL-6 production by macrophages, while maintaining phagocytosis of tumor cells and low levels of red blood cell (RBC or erythrocyte) binding compared to wildtype 13H3-GM-CSF (Figs. 43-49), with 13H3 being a CD47-blocking antibody ([0148]).  Deglycosylated variants of GM-CSF-IgG1 and -IgG1 N297A fused to 13H3 had STAT5-phosphorylating, TF-1 proliferation-stimulating and phagocytosis-promoting activity similar to wildtype 13H3-GM-CSF (Figs.52-55). Mouse GM-CSF variants were also made with substitutions only at K14, H15, K20 and E21 (Table 16). In vitro assays showed the mouse fusion variants behaved similarly to the human fusion variants (Figs. 59-60). These human and murine GM-CSF variants meet the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass any GM-CSF variant, e.g., mutated sequences, allelic variants, truncated sequences, and so forth.  None of these sequences meets the written description provision of 35 USC 112(a).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed GM-CSF variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only human GM-CSF variants consisting of substitutions of Glu21 (position 469 of SEQ ID NO:109) with Ser, Ala, Arg or Lys, Asp48 with Lys, and/or Asp112 with Lys, or mouse variants of GM-CSF consisting of substitutions only at K14, H15, K20 and/or E21 as shown in Table 16, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).



Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims depend from claim 1 and are drawn to a fusion protein comprising an isolated antibody or immunologically active fragment thereof that binds human CD47 and a variant of GM-CSF, wherein claim 8 further recites that the antibody or fragment thereof does not cause “a significant level of hemagglutination or depletion of red blood cells”, and claim 9 further recites the antibody or fragment thereof does not cause “hemagglutination or depletion of red blood cells”.  This property is the exception rather than the rule for anti-CD47 antibodies. As stated by Behrens et al. (Cancers, 14:3366, 41 pages, 2022, https://doi.org/10.3390/cancers14143366, p. 15/41, second sentence of first paragraph), “[M]ost anti-CD47 antibodies cause anemia due to phagocytosis of RBCs,…”  An anti-CD47 in clinical us, magrolimab, used to treat acute myeloid leukemia patients in a phase I clinical trail led to anemia in 93% of patients and hemaggluination in 87% (p. 14/41, first paragraph). The specification in [0204] highlights the special structural properties of anti-CD47 antibody 1F8 that allows it to prevent most blood cell hemagglutination. Disclosed antibodies 34C5, 2A1 and 13H3 also did not cause hemagglutination, although antibody 5F9 showed significant red blood cell agglutination ([0211] and [0179] and Fig. 10a-b).  
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…”  The antibodies disclosed in the instant specification and prior art which do not cause hemagglutination or deplete red blood cells are all structurally different and no structure-function correlation has been established.  The skilled artisan cannot envision a representative number of anti-human CD47 antibodies meeting the functional limitations of the claims to support possession of the broadly claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Therefore, only instantly described antibodies that bind human CD47 which are 1F8, 34C5, 2A1 and 13H3, and those known in the prior art to not cause hemagglutination or depletion of red blood cells, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


	
Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fusion protein 1, wherein the isolated monoclonal antibody or immunologically active fragment thereof comprises a VH/VL sequence pair that consist of SEQ ID NO:31/32 (as elected), does not reasonably provide enablement for wherein the VH/VL sequence is 95 % identical to SEQ ID NO:31/32.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, thus forming a variable heavy and variable light chain, are required in order to produce a protein having antigen-binding function and that proper association of a heavy and light chain variable region is required in order to form functional antigen-binding site. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), where it is taught that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for binding to human CD47. MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 12/8/21) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in CDRs which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). A heavy chain CDR3 is typically 8 amino acids (by Kabat or Clothia numbering), which would be 8/113 amino acids making up the instant VH.  Even if only one amino acid is changed in CDR-H3, that represents a 10% change and 160 possible CHR-H3 sequences (assuming substitution of any of the 20 natural amino acids). A VH of 113 amino acids (SEQ ID NO:32) which shares 95 % identity means that 6 amino acids may be different (added, deleted or substituted). All these differences may be in one or more CDRs. Disclosed antibodies 1F8 and 13H3 comprise the same VH chain (see Tables 5 and 6). The VL of 1F8 and 13H3 are over 99% identical, with one conservative and one other substitution at positions 32 and 33, respectively. Yet the claims encompass thousands of possible VH and VL sequences with changes anywhere. There is no reasonable expectation that an antibody comprising a substituted CDR-H3 or significantly changed other CDR in the VH or VL would bind CD47 or bind with sufficient affinity to be used, nor does the specification provide guidance or direction about which substitutions, additions or deletions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. 
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to substitutions which may be in the CDR(s), the support by the prior art of the complexity and unpredictability of antigen binding as it relates to variable regions, the lack of working examples of any modified variable regions of disclosed antibodies that can function within the context of the claimed antibodies or antibody fragments, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the claimed invention.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PSCT/CN2018/114975 (issued as WO 2019/091473 A1), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  It does not disclose a fusion comprising a GM-CSF variant.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by I-MAP Biopharma (https://www.i-mabbiopharma.com/cn/publication/a-novel-immunocytokine-fusion-protein-combining-tumor-targeting-anti-cd47-antibody-with-gm-csf-cytokine-for-enhanced-anti-tumor-efficacy/ , 06 March 2018) as admitted in the instant application in paragraphs [153], [168], [176 ], [179] and Table 5.
	I-MAB Biopharma teaches a fusion protein comprising anti-CD47 antibody 1F8 fused at its C-terminus to GM-CSF.  In culture, treatment of tumor cells in the presence of macrophages led to significantly higher levels of tumor cell phagocytosis than with antibody alone. Therefore, the culture contained a pharmaceutical composition comprising the fusion protein and a pharmaceutically acceptable carrier.
	The instant Application sets forth inherent properties of antibody 1F8.  It binds human CD47 and prevents CD47 from interacting with SIRPalpha ([153], [168]). Antibody 1F8 promotes macrophage-mediated phagocytosis of CD47-expressing cells ([176]). It did not cause hemagglutination ([179]). The antibody has the VH and VL chain sequences of SEQ ID NO:108 and 109, respectively (Table 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180312600 A1, US 9,388,239 B2, Penichet (J. Immunol. Meth. 248:91-101, 2001, cited in the IDS filed 12/8/21) US 10,774,132 B2.
US 20180312600 A1 is drawn to a method of favoring M1-type, as opposed to M2-type, macrophages for the treatment of cancer ([0002]).  In vitro, the M1 classification is associated with the use of GM-CSF and other inflammatory cytokines ([0010]). Fig. 13 shows that two different monoclonal CD47 antibodies increased phagocytosis of CD47+ tumor cells by M1 macrophages, but neither an anti-SIRPalpha antibody nor a CD47-Fc chimeric protein increased phagocytic activity of M1 macrophages ([0171]). Fig. 1A shows that anti-CD47 antibodies do not prevent M1 macrophage polarization induced by GM-CSF+M-CSF ([0161]). Further, it is reported that patients treated with anti-CD47 present anemia ([0104]). US 20180312600 does not teach a an anti-CD47 antibody fused to GM-CSF or a variant thereof.
US 9,388,239 teaches that side effects of cancer treatment include red and white blood cell deficiency. “Accordingly, compositions are provided that comprise an antibody provided herein linked to or in combination with an agent that treats red and/or white blood cell deficiency such as G-CSF, pegylated G-CSF, GM-CSF, erythropoietin and pegylated erythropoietin.”
Penichet et al. teaches the advantage of conjugates comprising an antibody fused to a cytokine, wherein the cytokine is GM-CSF, including changing some non-immunogenic to immunogenic tumors, thereby activating a protective immune response (p. 91, col. 2). It is reported that cytokines provided systemically frequently lead to severe toxic side effects (p. 92, col. 1, first paragraph).  “More effective treatment with cytokines could be achieved if methods were developed to provide effective concentrations in the tumor while limiting generalized toxicity…. ¶ Tumor specific Abs genetically fused to cytokines provide an alternative approach for concentrating in the region of the tumors quantities of cytokine sufficient to elicit a significant anti-tumor activity without accompanying systemic toxicity. In fact, in the past decade, we and others have developed several Ab-cytokine fusion proteins specific for different TAAs.” (p. 92, first sentence of second and third paragraphs) In mouse models, these have been shown to be very effective anti-tumor agents (p. 92, col. 2, first paragraph).  It is discussed that GM-CSFS facilitates growth and differentiation of hematopoietic cells. It can also augment antigen presentation on a variety of cells (p. 95, col. 2, last paragraph).  “All these features suggest that localization of GM-CSF at the tumor by Ab-(GM-CSF) fusion proteins that recognize a TAA [tumor associated antigen] may lead to an enhanced tumor specific immune response.” (p. 96, col. 1, end of first paragraph)  
	US 10,774,132 B2 teaches an antibody-GM-CSF fusion protein comprising an antibody and GM-CSF variant in the form of a bovine G-CSF, wherein the antibody is linked to the variant by a linker (Fig. 8A-J, and col. 20, lines 7-52).  Also, an antibody-human GM-CSF fusion protein is also taught (Examples 29-30). The linker may be (G4S)n, wherein n=1-5 (col. 23, lines 45-47). The fusion may instead of bovine G-CSF, comprise M-CSF, GM-CSF or a different mammalian G-CSF or derivate or variant thereof (col. 26, lines 17-27).
	It would have been obvious to the skilled artisan before the effective filing date of the instant invention to have a fusion protein comprising a monoclonal antibody which binds human CD47, such as that taught by US 20180312600 to increase phagocytosis of cancer cells, and a GM-CSF or variant thereof because US 9,388,239 taught that cancer treatments include the side effect of red blood cell deficiency and suggested treatment with GM-CSF and variants thereof to counter this.  This is supported by Penichet et al., which taught that an antibody fused to GM-CSF for cancer treatment targets the cytokine to the tumor, thereby reducing toxic side effects and increasing growth and differentiation of hematopoietic cells.  US 10,774,132 also teaches an antibody fused to human GM-CSF or a variant thereof, supporting a reasonable expectation of success. US 20180312600 showed that an anti-CD47 antibody and GM-CSF are compatible for phagocytosis of CD47-expressing cells.  It would have been obvious wherein there was optionally a linker between the antibody and GM-CSF variant, including wherein the linker was any of (G4S)n, where n=1-5, as taught by US 10,774,132.  Anti-CD47 monoclonal antibodies and GM-CSF variants were known in the prior art and one skilled in the art could have combined them by known methods with no change in their respective functions as supported by the prior art, and the combination would have yielded predictable results. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 9, 2022